Citation Nr: 0615228	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  02-15 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which granted service connection for 
diabetes mellitus and assigned a 20 percent rating.  

In February 2003, the veteran testified at a hearing before 
the RO.  A transcript of that hearing has been associated 
with the veteran's VA claims folder.

The Board remanded this case in October 2003 and again in May 
2005.  It has been returned for review.  


FINDINGS OF FACT

1.  The veteran failed to report for two scheduled VA medical 
examinations, and there is no evidence of "good cause" that 
would excuse the veteran of his obligation to cooperate with 
VA in the development of his claim.

2.  The veteran's service-connected diabetes mellitus 
requires the daily use of insulin and a restricted diet, but 
the clinical evidence does not show that his diabetes 
requires regulation of activities or has caused episodes of 
ketoacidosis or hypoglycemia requiring hospitalization, 
progressive weight and strength loss, twice monthly visits to 
his diabetic care provider, or compensable complications.


CONCLUSION OF LAW

The schedular criteria for rating greater than 20 percent for 
diabetes mellitus have not been met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.119 Diagnostic Code 7913 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claim folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, the Board notes that the veteran is 
appealing the initial assignment of a disability rating. As 
such, the severity of the disability is considered during the 
entire period from the initial assignment of the evaluation 
to the present time.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The veteran is currently receiving a 20 percent 
rating for diabetes mellitus.  The Board will inquire into 
those Diagnostic Codes (DCs) which would yield a higher 
compensable rating. 

The veteran's diabetes mellitus is evaluated pursuant to DC 
7913.  The current 20 percent rating is appropriate for 
diabetes that requires use of insulin and restricted diet, or 
oral hypoglycemic agent and restricted diet. A 40 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities.  A 60 percent 
disability rating requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately rated.  A 100 percent disability rating requires 
more than one daily injection of insulin, restricted diet, 
and regulation of activities (avoidance of strenuous 
occupational and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119.

Note 1 of DC 7913 specifically provides that compensable 
complications of diabetes will be rated separately (unless 
they are part of the criteria used to support a 100 percent 
rating), and that "[n]oncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913."  38 C.F.R. § 4.119.

The veteran has not alleged and the record contains no 
evidence of episodes of ketoacidosis or hypoglycemia 
requiring hospitalization.  The veteran has affirmatively 
stated in his February 2005 Statement in Support that he has 
decided not to go to the hospital should he suffer a 
hypoglycemic episode.  The veteran stated that he had "at 
numerous times been incapacitated by low blood sugar when 
trying to work or doing strenuous activities.  I was treated 
by an EMT for low blood sugar when I collapsed after walking 
in a national park.  I have collapsed or been close to 
collapsing many other times because of low blood sugar."  
The veteran does not state whether these occasions are within 
the appellate period.  He states that he "refused to go to 
the hospital to be treated for these events."  

The veteran also has not alleged and the record contains no 
evidence of twice a month or weekly visits to a diabetic care 
provider.  The veteran states and the medical records 
indicate that he visits his diabetic care provider once every 
three months.  Additionally, there is no indication that the 
veteran has suffered progressive weight or strength loss.  On 
the contrary, the veteran's medical records indicate that he 
has gained thirty pounds during the appellate period.  


The veteran has testified, and the record confirms, that he 
has been on insulin since November 2000.  The veteran has 
also testified that he is on a restricted diet.  The medical 
evidence of record indicates that Dr. C., the veteran's 
diabetic care provider, has repeatedly admonished the veteran 
to adhere to his diet.  

In the absence of ketoacidosis or hypoglycemia requiring 
hospitalization and visits to the diabetic care provider of 
twice a month or more, the criteria for both the 60 and 100 
percent ratings are not met.  The Board will inquire whether 
the veteran has regulation of activities as required by the 
40 percent rating.

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss collapsing.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).  The veteran has argued at his February 2003 RO 
hearing and in his statement received February 2005 that he 
has regulated activities as a consequence of his diabetes.  
The veteran's claims of regulation of activities are not 
within his lay competence.  As noted by the RO in the January 
2005 Supplemental Statement of the Case, "regulation of 
activities" has a specific and technical meaning.  To 
satisfy the ratings criteria, a physician must prescribe or 
order limited activities based on the veteran's diabetes.  
The veteran's statements that he voluntarily limits his 
activities do not meet the test.  

The medical evidence of record does not indicate that the 
veteran's physicians ordered him onto regulated activities.  
Not one record states that the veteran should avoid strenuous 
activities or occupations.  Dr. C. submitted treatment 
records covering a span from February 2000 to September 2002.  
In that period, the veteran was instructed to increase his 
exercise in March, July and October 2001 and July 2002.  The 
VA records have no mention of regulated activities.  The 
records from the veteran's endocrinologist are similarly void 
of regulated activities.  The Board finds that there is no 
competent medical evidence of regulated activities.

Each rating higher than the veteran's current 20 percent 
rating requires regulation of activities.  As the Board finds 
no evidence of such, the criteria under DC 7913 for an 
increased rating are not met.  Full consideration of diabetes 
mellitus requires an inquiry into possible complications.  As 
mentioned above, noncompensable complications will be 
considered part of the diabetic process and adequately 
compensated by the veteran's rating for diabetes mellitus.

As an initial matter, the Board notes that the veteran has 
been diagnosed with erectile dysfunction.  The veteran is 
already receiving special monthly compensation for this 
condition.  Therefore, no further inquiry is required.  

There is some indication that the veteran may be suffering 
from peripheral neuropathy.  In November 2000, an 
endocrinologist examining the veteran indicated that he had 
some sensory loss of one toe on his left foot.  Despite foot 
examinations in February, June, and August 2000, March and 
July 2001, and March 2002, Dr. C. first recorded that the 
veteran had mild sensory decrease in his feet in July 2002.  
The veteran's August 2002 VA examination report has no 
mention of peripheral neuropathy, despite examining the 
veteran's feet.  During a February 2003 visit to the VA 
Medical Center in Philadelphia, the examiner found foot 
sensory function to be intact.  Finally, the June 2004 VA 
examination report indicates some mild, non-disabling 
neuropathy of the veteran's feet.  The examiner stated the 
neuropathy was in a stocking pattern, but was "mild" and 
"non-disabling."  The involved nerves are not identified.  
The Board is left with evidence of intermittent neuropathy in 
the veteran's feet of such a degree that, even when present, 
the neuropathy is of non-disabling severity.  The Board finds 
the veteran's peripheral neuropathy to be a non-compensable 
complication of his diabetes.  

As the Board finds that the veteran's rating does not warrant 
an increase, no staged ratings under the rule of Fenderson, 
supra, are warranted.

The veteran's disabilities do not support a higher rating.  
The evidence does not show that the veteran has ever been 
hospitalized for his diabetes.  Loss of weight or strength, 
and visits to his diabetic care provider of at least twice a 
month are similarly not shown by the evidence.  There is no 
medical evidence of regulation of activities.  The veteran's 
peripheral neuropathy would not merit a compensable rating if 
separately evaluated.  The veteran already receives special 
monthly compensation for erectile dysfunction.  The criteria 
for a higher rating under DC 7913 are not met.  In light of 
the foregoing, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for 
diabetes mellitus.  The Board has considered the benefit of 
the doubt rule for this claim, but as the preponderance of 
the evidence is against the claim for an increased rating for 
diabetes mellitus, there is no basis to apply it.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert, supra.

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Following the initial December 2001 grant of service 
connection and the veteran's April 2002 Notice of 
Disagreement with his rating, a July 2002 letter was sent to 
the veteran.  This letter arguably did not fully satisfy the 
duty to notify provisions, since it primarily discussed 
evidence needed to substantiate a service connection claim.  
However, letters were subsequently sent in May 2004, May 
2005, and August 2005, which, in the aggregate, fully 
notified the veteran of the information and evidence needed 
to support his claim and of his and VA's responsibilities in 
developing the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim, as the letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although complete notification was not 
provided prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to him, most recently in January 
2006.  Since the RO assigned the 20 percent disability rating 
at issue here for the veteran's service-connected disability, 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The veteran's service medical records were previously 
obtained.  The RO requested the private medical records 
identified by the veteran, in accordance with VA's obligation 
to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran identified Dr. C. and Dr. W. as having treated him 
for diabetes.  Dr. C. submitted treatment records for the 
veteran in September 2002.  The request for records letter to 
Dr. W. sent by the RO went unanswered.  The duty to assure 
that private records have been incorporated into the claims 
file lies on the veteran.  He has made no effort to acquire 
those records and submit them for consideration.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file. 

In furtherance of the VA's duty to assist, this case was 
remanded for development of the veteran's symptomatology.  
The Board requested that the veteran be sent for a VA 
examination to establish if the veteran had episodes of 
ketoacidosis or hypoglycemia requiring hospitalization, 
progressive loss of weight or strength, required insulin, 
visits to a diabetic care provider at least twice a month, 
restricted diet and restriction of activities or 
complications not otherwise rated, the criteria for a higher 
compensable rating discussed above.  The RO scheduled the 
veteran for VA examinations twice, in May and June 2005.  He 
failed to report for either exam.  In August 2005, the 
veteran was sent a letter informing him that he had thirty 
days to re-request an examination.  The veteran did not 
respond; the RO readjudicated the claim in January 2006 and 
returned it to the Board.  

While VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is incumbent 
upon a veteran to submit to VA examinations when applying for 
a VA benefit, especially in instances, such as in this case, 
where the examination is essential to assessing the current 
severity of his service-connected disability.  38 C.F.R. § 
3.326.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit, which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  Should the veteran 
provide "good cause" for his failure to appear, a new 
examination may be scheduled.  Id.  The veteran has provided 
no reason, much less "good cause" for his failure to 
appear.  In light of the veteran's failures to appear, no 
further remand is in order to develop the evidence.  The 
Board considers the record as fully developed as it can be 
and has addressed the issue on the merits, as discussed 
above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above. 


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


